DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1, Figures 1-3, claims 1-4 and 9-11, with traverse in the reply filed on 8/29/22 is acknowledged. 
The traversal is made on the grounds that:
“Applicant respectfully submits that Species 1 (Figures 1-3) and Species 2 (Figure 4) are not mutually-exclusive. As explained in paragraphs [0019]-[0022] of the Specification, Figures 1-4 show the same embodiment (First embodiment) with different views or operation states.”

Examiner Agrees and will examine Species 1 and 2, Figures 1-4 directed to claims 1-4 and 9-11.   Claims 5-8 are hereby withdrawn from consideration at this time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 5,517,167) in view of Yamamoto et al. (US 6,700,466).
Regarding claim 1, Yamamoto discloses a magnetic coil comprising:
a housing (12); 
a fixed terminal (see the drawing below) having a plate shape, 
the fixed terminal (see the drawing below) including a fastening portion (see the drawing below), 
the fastening portion (see the drawing below) having at least one screw insertion hole (where the screw is located), 
the fastening portion (see the drawing below) being screwed to an external terminal (see the drawing below); 
a screw receiving member (see the drawing below) that overlaps with the fastening portion (see the drawing below) in a penetrating direction of the at least one screw insertion hole (where the screw is located) and is provided in proximity to the fastening portion (see the drawing below); and 
[AltContent: textbox (Fixed terminal)]at least one female screw member (see the drawing below) that is provided integrally with or separately from the screw receiving member (see the drawing below) and is prevented from rotating by the screw receiving member (see the drawing below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Female screw member)][AltContent: arrow][AltContent: textbox (Female screw member)][AltContent: textbox (Screw )][AltContent: arrow][AltContent: textbox (screw receiving member)][AltContent: textbox (Fastening portion)][AltContent: arrow]
    PNG
    media_image1.png
    341
    341
    media_image1.png
    Greyscale

Annotated FIG. 2 of Yamamoto (167)
Yamamoto (167) does not disclose the fastening portion being exposed from the housing to an outside.
Yamamoto (466) discloses a contactor comprising the fastening portion (see the drawing below) being exposed from the housing (1) to an outside.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fastening portion being exposed from the housing to an outside as taught by Yamamoto (466) with Yamamoto (167)’s device for the purpose of suitability of the intended use.  Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
[AltContent: textbox (Fastening portion)][AltContent: arrow]	
    PNG
    media_image2.png
    260
    282
    media_image2.png
    Greyscale
 
Annotated FIG. 2 of Yamamoto (466)
Regarding claim 2, which depends from claim 1, 
Although Yamamoto (167) does not explicitly discloses the at least one female screw member (see the drawing below) is provided separately from the screw receiving member (see the drawing below), and the screw receiving member holds the at least one female screw member to prevent rotation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the female screw member (see the drawing below) is provided separately from the screw receiving member (see the drawing below) for the purpose of suitability of the intended use, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

    PNG
    media_image3.png
    392
    555
    media_image3.png
    Greyscale

Regarding claim 3, which depends from claim 2, Yamamoto (167) discloses:
the at least one female screw member is a nut.  
Regarding claim 4, which depends from claim 1, Yamamoto (466) discloses:
the fastening portion (see the drawing below) protrudes to the outside from the housing (1), and the screw receiving member (see the drawing below) is integrated with the housing (1).  
[AltContent: textbox (Screw receiving member)][AltContent: arrow]
    PNG
    media_image4.png
    247
    423
    media_image4.png
    Greyscale

Regarding claim 9, which depends from claim 1, Yamamoto (167) discloses:
at least a part of an outer edge of the screw receiving member (see the drawing below) is located outside beyond an outer edge of the fastening portion (see the drawing below).  

    PNG
    media_image3.png
    392
    555
    media_image3.png
    Greyscale

Regarding claim 11, which depends from claim 1, Yamamoto (167) discloses:
the at least one female screw member (see the drawing above) is sandwiched between the fastening portion (see the drawing above) of the fixed terminal (see the drawing above) and the screw receiving member (see the drawing above).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 5,517,167) and Yamamoto et al. (US 6,700,466) in view of Fujimura et al. (US 2019/0297720).
Regarding claim 10, which depends from claim 1, Yamamoto (167) and (466) do not disclose the screw receiving member includes a heat dissipation portion for dissipating heat generated by the fixed terminal, and the heat dissipation portion is recessed in a direction from the fastening portion toward the screw receiving member.  
Fujimura discloses a circuit assembly comprising 
the screw receiving member (39) includes a heat dissipation portion (50) for dissipating heat generated by the fixed terminal (see the abstract), and 
the heat dissipation portion (50) is recessed in a direction from the fastening portion (52) toward the screw receiving member (39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat dissipation as taught by Fujimura with Yamamoto’s device for the purpose of  reducing thermal conductivity.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837